Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 1 of 14 PageID #: 41




                                                            19cv849




                                             Douglas C. Palmer
                                             D


     2/12/2019                               /s/Priscilla Bowens
                                             /s
Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 2 of 14 PageID #: 42
Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 3 of 14 PageID #: 43




                                                           19cv849




                                           Douglas C. Palmer
                                           D


  2/12/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 4 of 14 PageID #: 44
Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 5 of 14 PageID #: 45




                                                             19cv849




                                             Douglas C. Palmer


    2/12/2019                                /s/Priscilla Bowens
Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 6 of 14 PageID #: 46
Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 7 of 14 PageID #: 47




                                                             19cv849




                                             Douglas C. Palmer


   2/12/2019                                   /s/Priscilla Bowens
Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 8 of 14 PageID #: 48
Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 9 of 14 PageID #: 49




                                                            19cv849




                                             Douglas C. Palmer


   2/12/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 10 of 14 PageID #: 50
Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 11 of 14 PageID #: 51




                                                           19cv849




                                              Douglas C. Palmer


     2/12/2019                                 /s/Priscilla Bowens
Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 12 of 14 PageID #: 52
Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 13 of 14 PageID #: 53




                                                             19cv849




                                              Douglas C. Palmer


   2/12/2019                                   /s/Priscilla Bowens
Case 1:19-cv-00849-FB-SMG Document 2 Filed 02/12/19 Page 14 of 14 PageID #: 54
